Exhibit 10.12
FORM OF
AMENDMENT TO INDEMNIFICATION ASSURANCE AGREEMENT
     This Amendment to Indemnification Assurance Agreement (this “Agreement”),
is entered into between Furmanite Corporation, a Delaware corporation (the
“Company”), and __________________ (the “Indemnitee”) effective as of January 1,
2009.
WITNESSETH:
     Whereas, the Company and the Indemnitee previously entered into an
Indemnification Assurance Agreement dated _______________ (the “Indemnification
Agreement”); and
     Whereas, the Company and the Indemnitee desire to amend the Indemnification
Agreement to bring the Indemnification Agreement into documentary compliance
with section 409A of the Internal Revenue Code of 1986, as amended and the rules
and regulations issued thereunder by the Internal Revenue Service and the
Department of Treasury.
     Now, therefore, it is hereby agreed that effective as of January 1, 2009,
the Indemnification Agreement is amended by adding thereto the following new
provisions:
     Notwithstanding any other provision of this Agreement, to the extent that
any payment hereunder is not exempt from section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) pursuant to the application of Department
of Treasury Regulation Section 1.409A-1(b)(10) or other applicable exemption (a
“409A Payment”) the following provisions of this paragraph shall apply with
respect to such 409A Payment. The Company shall make a 409A Payment to you
within ten (10) business days after the delivery of your written request for the
payment accompanied by such evidence of fees and expenses incurred as the
Company may reasonably require. The parties intend and agree that such payment
deadline is not to be extended as a result of the following sentence which is
included solely for the purpose of complying with Section 409A. The Company
shall pay you such 409A Payment by the last day of your taxable year following
the taxable year in which you incurred such legal fees and expenses. The legal
fees or expenses that are subject to reimbursement pursuant to this paragraph
shall not be limited as a result of when the fees or expenses are incurred. The
amount of legal fees or expenses that is eligible for reimbursement pursuant to
this paragraph during a given taxable year of you shall not affect the amount of
expenses eligible for reimbursement in any other taxable year of you. The right
to reimbursement pursuant to this paragraph is not subject to liquidation or
exchange for another benefit.
     IN WITNESS WHEREOF, the Indemnitee has hereunto set the Indemnitee’s hand
and, pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

          FURMANITE CORPORATION             

            By:                 Date:

  Title:         Date:     

